DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed 11/16/2021 have been entered.
Claims 1-8, 10-17, and 20 -22 are currently pending.
Claims 15-17 and 20-22 have been withdrawn.
Claims 1, 3-8, 10 and 14-15 have been amended.
Claim 9 has been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 7, the claim recites the barrier layer comprises at least one fiber fleece of at least two types. Claim 1 recites the barrier layer comprises three types. Therefore, Claim 7 fails to incorporate all limitations of the claim it depends on.
Regarding Claim 8, the claim recites the barrier has a fiber of a third type that is 50 to 90 wt%. However, Claim 1 already recites this limitation. Therefore, Claim 8 fails to further limit Claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al (US 6,790,795) in view of Henkes (US 2011/0207379) and Atkinson (US 2011/0104466). 
Regarding Claim 1, 7, and 8, Erb teaches a flame protection fabric for vehicle cushions (Abstract; Claim 1 of Erb) comprising a first abrasion-resistant layer of a fiber textile grid of meta-aramid fibers (Fig. 3, Item 32; Column 4, Lines 25-40) and a second barrier layer of a nonwoven, fleece, of PAN fibers, a flame-proof fiber type. (Column 4, Lines 3-15; Fig. 3, Item 30). Erb teaches the abrasion layer is one side of the barrier layer. (Fig. 3). Henkes teaches a grid of meta-aramid can be considered an abrasion resistant material. (Paragraph 0011).
Erb does not specifically teach the composition of the barrier layer. 
Atkinson teaches a flame, heat and electric protection fabric for use in airplanes (Paragraph 0003) comprising 10 to 85 wt% of oxidized PAN, less than 20 wt% of para-aramid and remainder wt% of modacrylic fibers (acrylonitrile fibers) (Paragraph 0008, 0025, 0032). This 
Regarding Claim 10, Henkes teaches the PAN non-woven layer can have a basis weight of 115 to 135 gsm. (Paragraph 0018). This overlaps the claimed range of 50 to 150 gsm. Henkes teaches this ensures the material will have enough strength for usage in seats. (Paragraph 0018). Thus, it would have been obvious to one with ordinary skill in the art to use the claimed range for the barrier layer of Erb to ensure sufficient strength for its intended use, seating. 

Claim 2-6 are rejected under 35 U.S.C. 103 for being unpatentable over Erb, Henkes, and Atkinson as discussed in Claim 1 above, in further view of Smith et al. (US 4,865,906).
Regarding Claim 2-4, Erb does not teach the abrasion layer comprises at least two fiber types.  
However, Smith teaches an abrasion resistant woven fiber (Abstract; Column 2, Lines 55-59) comprising more than two types of fibers; PAN fibers, p-aramid and either m-aramid, PBI, polyester or rayon. Smith teaches the PAN can comprise 25 to 85 wt% and p-aramid can comprise up to 35 wt%. (Column 3, Lines 15-30). This overlaps the claimed ranges of 50 to 90wt% and 10 to 50wt% for PAN and p-aramid respectively. Smith teaches blending p-aramid with PAN ensures the resulting fabric is both abrasion resistant and allows for high heat 
Regarding Claim 5, Smith teaches the fabric should have a basis weight of 3 to 10 osy (Column 2, Lines 15-20) in order to be lightweight for comfort and aesthetics. (Column 2, Lines 3-10). This overlaps the claimed range of 100 to 180 gsm. As Smith teaches an overlapping basis weight improves aesthetics, it would have been obvious to one with ordinary skill in the art to use the claimed range when combining Erb with Smith. 
Regarding Claim 6, Smith does not teach claimed abrasion resistance. However, as Smith teaches the composition of the fabric layer, it would have reasonable to one with ordinary skill in the art to expect the fabric of Smith would also inherently have the same abrasion resistance as the claimed invention. 

Claims 11-14 are rejected under 35 U.S.C. 103 for being unpatentable Erb, Henkes, and Atkinson as applied in Claim 1 above, in further view of Kono (JP 2009-120994) and Panse (US 2010/0330275).
Regarding Claim 11-14, Erb and Henkes do not teach a graphite intumescent layer between the abrasion and barrier layer. 
Kono teaches forming an intumescent layer of expandable graphite on a nonwoven layer to provide further fire resistance to the fabric and improve processability of the fabric (Paragraph 0029-0034). Panse teaches sandwiching this expandable graphite of 10 to 100 gsm between fabric layers to provide additional fire protection, which overlaps the claimed range of . 
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781